Title: To Alexander Hamilton from Stephen Higginson, 10 July 1794
From: Higginson, Stephen
To: Hamilton, Alexander


Boston, July 10, 1794. “I received your Letter of June 24, & have noted your observations relative to Copper & Iron for the Frigates. I believe the decision to resort to England for the Copper is right.… We have here had much experience, by trial, of the qualities of the Duck manufactured in this Town.… I have cloathed a number of Vessels with our Duck & it has certainly worn better than either Russia or English of common qualities. The experience of others who have used it, has here established its reputation fully, & our Sail makers all say that it wears longer than those others & never has proved liable to mildew like them.… The rupture between Portugal & Algiers is removed, an Event very favorable to our Commerce, & tending to quiet turbulent Spirits. Would it not be grateful to Portugal, & useful to Our Country, to form a Convention with her relative to those Robbers? … I wish Mr. Jay, with our ministers at Paris & London were authorised to offer themselves as mediators, should the appearances in Europe clearly evidence a disposition, to make peace, in the Powers at War. The existing state of things may & probably will be such, as that all Parties may earnestly wish for peace; but the causes objects & circumstances of this War are novel & extraordinary, & may prevent any overtures for want of mediation. What power in Europe so likely to be used for this as America? … I must subjoin … that within a short time there may be a favorable period for making a commercial Treaty with Britain, if it be eligible to have one.…”
